Citation Nr: 0434454	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  04-21 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hemorrhoids.  

2.  Entitlement to service connection for Raynaud's disease, 
a left inguinal hernia, a skin disorder, to include basal 
cell carcinoma, and a dental disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active service from June 1960 to August 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board), on appeal of a July 2003 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO) in 
Des Moines, Iowa.  

The RO granted entitlement to service connection for 
hemorrhoids, assigning a noncompensable (zero percent) 
evaluation effective from March 28, 2001, and denied 
entitlement to service connection for a dental condition, a 
left inguinal hernia, a skin disorder, to include basal cell 
carcinoma, and Raynaud's disease of the hands.  

The veteran appeals a rating, which was initiated following 
an original award of service connection for hemorrhoids.  
Consequently, the rating issue on appeal is not the result of 
a claim for increased entitlement, but rather one involving 
the propriety of the initial noncompensable evaluation 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's sworn testimony was obtained both before a 
hearing officer at the RO in October 2003, and at a Video 
Conference hearing conducted by the undersigned Veterans' Law 
Judge in August 2004.  Transcripts of both hearings are on 
file.  

The issue of entitlement to service connection for a skin 
disorder, claimed as cancer, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim for an initial 
compensable evaluation for hemorrhoids, obtained all relevant 
and available evidence identified by him, and provided him a 
complete and appropriate VA medical examination, all in an 
effort to assist him in substantiating this claim for an 
initial compensable evaluation.  

2.  The competent and probative medical evidence of record 
establishes that the veteran has Raynaud's disease/phenomenon 
of the hands, which cannot satisfactorily be dissociated from 
his period of service.  

3.  Hemorrhoids are not currently shown, but include 
complaints of frequent hemorrhoidal bleeding not objectively 
shown, and subjective complaints of pain, but are not 
manifested by large, thrombotic or irreducible hemorrhoids or 
by secondary anemia or fissures.  

4.  On August 17, 2004, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant during the video conference hearing that a 
withdrawal of the issues of entitlement to service connection 
for a left inguinal hernia and a dental disorder is 
requested.


CONCLUSIONS OF LAW

1.  Raynaud's syndrome was incurred in service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).  

2.  The criteria for an initial compensable evaluation for 
hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.114, Diagnostic Code 
7336 (2004).  

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant as to the issues of entitlement to service 
connection for a left inguinal hernia and a dental disorder 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004) are applicable to the 
claims adjudicated on the merits on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

For the reasons noted below, the Board finds that VA has 
complied with both the notification and assistance provisions 
of the VCAA, specifically as to the claims of entitlement to 
an initial compensable evaluation for hemorrhoids, and 
entitlement to service connection for Raynaud's disease-the 
later claim is favorably adjudicated herein.  

Additionally, the Board's decision to proceed in adjudicating 
these two claims does not prejudice the veteran in the 
disposition of them.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  




The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.  

In the instant case on appeal, the veteran filed the above 
two claims adjudicated on the merits in March 2001.  Duty to 
assist notices were issued in July and September 2001.  The 
claims were denied in a July 2003 RO rating decision.  

The veteran's notice of disagreement (NOD) was timely 
received in July 2003, and the RO issued notice of VCAA in 
November 2003.  A statement of the case (SOC) was issued in 
May 2004, and a substantive appeal was received in June 2004.  
As such, the timing of the VCAA notice essentially comports 
with the CAVC's holding in Pelegrini, supra. 

The substance of the November 2003 VCAA notice is 
satisfactory as well, as were the July and September 2001 
duty to assist notices.  Specifically, the November 2003 VCAA 
letter advised the veteran of his need to identify or submit 
medical evidence that his service-connected hemorrhoids are 
more severe than shown on VA outpatient treatment and 
examinations.  This notice also informed him that VA would 
attempt to obtain any evidence that he identifies, and the RO 
requested that he send VA all information he has pertinent to 
his claims.  


The veteran, as demonstrated by the record, has repeatedly 
failed to submit the required medical evidence, but rather 
insists on repeating his lay opinion of medical pathology.  
Moreover, the VA medical evidence of record shows that 
repeated colonoscopic examinations have found no hemorrhoids 
during all periods of the appeal.  

The VCAA notice also provided the veteran with a toll-free 
telephone number should he require additional information or 
answers to questions relevant to his claims.  There is no 
report of contact to indicate that he called with any 
question regarding either of these notices.  

A review of the record shows that the RO obtained all 
identified VA medical evidence and that no private sources of 
records were identified, pertinent to hemorrhoids.  

Consistent with the duty to assist, the VA RO provided the 
veteran with VA examinations in October 2001, December 2003 
and April 2004.  

The RO's May 2004 SOC included recitation of 
38 C.F.R. § 3.159, with reference to the relevant sections of 
the United States Code, as well as specific reference to the 
results of the various VA examination reports and medical 
findings.  

No additional medical evidence was identified or received 
after the May 2004 SOC other than the brief of the veteran's 
representative and a transcript of the veteran's Video 
Conference hearing testimony of August 2004.  

As such, VA has made every reasonable effort to identify and 
obtain all relevant records in support of the veteran's claim 
adjudicated on the merits herein, and no further notification 
or development action is indicated.  38 U.S.C.A.§ 5103A (a), 
(b) and (c).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  


As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

Given the above, the Board is satisfied that all necessary 
development pertaining to the claims adjudicated on the 
merits on appeal has been completed within VCAA.  


Service Connection for Raynaud's Disease

Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service. 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in- service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341, 346 (1999).


Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required. This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. 38 C.F.R. § 3.303(b).

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Factual Background

The veteran's service medical records are not on file.  
Sufficient evidence exists to warrant granting the claim of 
service connection for Raynaud's disease, even though service 
medical records are not presently on file.  

The post-service medical evidence of record includes two VA 
medical opinions linking the veteran's current Raynaud's 
disease of the hands to his prior service.  The VA medical 
opinion of March 2002 indicates that the veteran's Raynaud's 
disease, or phenomena, of the hands is due to his reported 
cold injury in service while off the coast of Korea.  A 
December 2003 VA examination report indicates that the 
veteran currently has Raynaud's disease, and that it is at 
least as likely as not that the veteran developed Raynaud's 
phenomenon while in service.  

Based on this evidence, the Board concludes that the veteran 
has satisfied the requirements to establish service 
connection.  He has presented medical evidence of a current 
disability, i.e., Raynaud's disease of the hands, and medical 
evidence of a nexus between the current disability and the 
in-service injury.  While a cold injury in service is not 
shown, in this case, two VA examiners have specifically found 
that the veteran's reported cold injury in service was 
consistent with the circumstances of his service in the U.S. 
Navy off the coast of Korea (peace-time) during winter.  

When after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such matter shall be given to the claimant.  38 
C.F.R. § 3.102 (2004).  In this case, the Board is presented 
with such a situation:  

Service medical records are not on file, and the veteran is 
shown to have been in the U.S. Navy in the South Pacific.  
The veteran, rather inconsistently, claims both disability 
due to sunburn, and disability to due cold injury-neither of 
which are shown.  However, the documented VA medical opinions 
of March 2002 and December 2003 clearly support the claim on 
appeal.  

Accordingly, the evidence is in equipoise, and the veteran's 
statements of chronicity of hand symptomatology and 
supportive medical nexus evidence are enough to warrant a 
grant of service connection for Raynaud's disease, with 
application of the chronicity provision of 38 C.F.R. § 3.303 
and the benefit of the doubt in his favor.  


Initial Compensable Evaluation for Hemorrhoids

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1.

Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2. 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
The regulations do not give past medical reports precedence 
over current findings. See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

As noted in the Introduction section of this Board decision, 
the veteran has appealed an initial award of a noncompensable 
evaluation for his hemorrhoids.  Accordingly, as to that 
evaluation, Francisco, supra, does not apply, and 
consideration must be given to whether a higher rating is 
warranted for any period during the pendency of the appeal.  
Id.  Fenderson v. West, 12 Vet. App. 119 (1999).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's service-connected hemorrhoids are evaluated 
under 38 C.F.R. § 4.114, Diagnostic Code 7336. Under DC 7336, 
a noncompensable rating is warranted for mild or moderate 
external or internal hemorrhoids.  (Emphasis added).  

A 10 percent rating requires large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences.  A 20 percent rating requires 
hemorrhoids with persistent bleeding and secondary anemia or 
with fissures.  (Emphasis added).  


Factual Background

The veteran asserts that he in entitlement to an initial 
compensable evaluation by virtue of his reports of rectal 
bleeding.  The medical evidence on file does not support his 
assertions.  

The clinical evidence of record reflects that the veteran has 
no internal or external hemorrhoids which are thrombosed, or 
approximate the criteria for a 10 percent rating.  The 
veteran had a large hematoma following a colonoscopy in April 
2001, but this was unrelated to his hemorrhoids.  There was 
evidence of senile internal hemorrhoids but no evidence of 
large or thrombotic hemorrhoids on VA examinations in October 
2001, December 2003 and on colonoscopic examination in April 
2004.  

As such the medical evidence clearly establishes that he does 
not have hemorrhoids that are large, thrombotic, or 
irreducible so as to warrant a 10 percent evaluation under DC 
7336.  (Emphasis added).  See also, Dorland's Illustrated 
Medical Dictionary 715 (27th ed. 1988).  

While the veteran reports daily or almost daily rectal 
bleeding, there is no clinical evidence of persistent 
bleeding with anemia-as required by Diagnostic Code 7336.  
Therefore, even if the Board were to assume daily rectal 
bleeding, with no evidence of any recurrence of the 
hemorrhoids and anemia, such bleeding alone would do not 
approximate the criteria for a compensable evaluation for 
hemorrhoids.  

The Board has considered whether a compensable evaluation may 
be available under any other potentially applicable 
diagnostic code.  For healed or slight impairment of the 
rectal and anal sphincter without leakage, a 10 percent 
rating requires constant slight leakage or occasional 
moderate leakage, under DC 7232.  Fistula in ano, evaluated 
under the criteria provided at 38 C.F.R. § 4.114, Diagnostic 
Code 7335, is rated as for impairment of sphincter control 
under the provisions of Diagnostic Code 7332, just described. 

However, there is no clinical evidence that the veteran has 
symptoms of leakage or impairment of sphincter control.  
Rather, the report of VA examinations of October 2001 and 
December 2003 show that the veteran has normal sphincter tone 
and anus caliber, with no objective evidence of fecal 
leakage.  He has not reported any problems relevant to rectal 
sphincter control.  Therefore, the evidence is against a 
compensable evaluation under any of the other potentially 
applicable criteria for evaluation of disability due to 
hemorrhoids.  

The evidence shows the veteran's primary complaints of 
disability due to hemorrhoids are complaints of daily 
hemorrhoidal bleeding.  While his complaints are credible, 
this symptomatology, in the absence of large, thrombosed, or 
irreducible hemorrhoids, and in the absence of objective 
manifestations of recurrent bleeding with anemia, does not 
meet or approximate the criteria for a compensable evaluation 
under DC 7336 or any other potentially applicable diagnostic 
code.

The Board recognizes that there is a heightened obligation to 
assist the appellant in the development of the case, a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which the service medical 
records were damaged by fire and the veteran's original VA 
file records were lost while the files were in the possession 
of the government. See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

The RO's assumption that service connection had been granted 
for hemorrhoids, based solely on the veteran's assertion, 
satisfies the duty to carefully consider the benefit-of-the- 
doubt rule as related to the loss of the veteran's VA 
records.

The records of the veteran's current manifestations of 
hemorrhoids do not warrant a compensable evaluation.  As the 
preponderance of the evidence is against a compensable 
rating, the benefit of the doubt doctrine is not applicable, 
and the claim for a compensable evaluation for hemorrhoids 
must be denied. 38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  



Left Inguinal Hernia & Dental Disorder

Analysis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant 
has withdrawn the appeal of service connection for a left 
inguinal hernia and a dental disorder; hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to these issues and they 
are dismissed.


ORDER

Entitlement to service connection for Raynaud's disease or 
phenomena of the hands is granted.  

Entitlement to an initial compensable evaluation for 
hemorrhoids is denied.  

The appeal as to the denial of entitlement to service 
connection for a left inguinal hernia is dismissed.

The appeal as to the denial of entitlement to service 
connection for a dental disorder is dismissed.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112) 
(VCAA).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

With regard to the claim of service connection for a skin 
disorder, claimed as skin cancer, the VA examinations 
afforded the veteran are inadequate.  

VA medical records of April and May 2001 show treatment for 
basal cell carcinoma of the back and shoulders.  The veteran 
asserts that this disorder was first treated in service, 
including a sun burn while in the U.S. Navy on ship in the 
South Pacific.  However, upon VA examination in December 
2003, the medical opinion was given that it is, "not medical 
possible" to determine the likely etiology of the veteran's 
April 2001 basal cell carcinoma...  The medical statement 
obtained misconstrues the requested medical information 
necessary in this case.  

Accordingly, VCAA is not met with regard to the above claim.  
In Green v. Derwinski, 1 Vet. App. 121, 124 (1991) the CAVC 
held that the "[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (Emphasis added)).  

In this case, the VA examiner is not asked to definitively or 
"completely" decide whether the veteran's basal cell 
carcinoma is due to inservice or post-service sun exposure.  
Rather, the Board requested that a VA examiner provide a 
medical opinion as to whether it is, "at least as likely as 
not," that basal cell carcinoma, or other skin disorder, is 
of service origin, including sun exposure in service, or 
whether it is, "more likely than not" that basal cell 
carcinoma is of post-service origin.  Without the requested 
medical opinions, the current VA examinations, as written, 
are incomplete under VA law.  See Charles v. Principi, 16 
Vet. App. 370, 375 (2000).

A final word is in order with regard to the availability of 
service medical records.  Although personnel at the RO have 
been diligent in their attempts to obtain copies of the 
veteran's service medical records, inadequate documentation 
has been obtained from the National Personnel Records Center 
(NPRC) as to whether the veteran's service medical records 
were lost in the mail, and, if so, how this occurred.  
Although the NPRC  has repeatedly insisted that the veteran's 
service medical records were "sent" in August 2001, NPRC 
should be requested to verify to whom the records were sent, 
with explanation as to why original were sent, if so, and 
whether NPRC can obtain additional records from secondary 
sources.  

Additionally, another attempt should be made to locate the 
veteran's service medical records either at the RO or with 
the postal authorities.  Much development should be done 
before it is concluded that the veteran's service medical 
records have been forever lost.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103).  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim of service connection for a skin 
disorder, to include basal cell 
carcinoma-primarily competent diagnoses 
and medical nexus opinions, and inform 
him whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he clearly 
identify all healthcare providers, VA and 
non-VA, inpatient and outpatient, who 
have treated him for any skin disorder 
since service in August 1963.  He should 
be requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  The VBA AMC should contact NPRC and 
request written verification of the 
whereabouts of the veteran's service 
medical records, with request that the VA 
desires a full and complete set of both 
the veteran's service medical and 
personnel records for his active duty in 
the U.S. Navy from June 1960 to August 
1963, specifically to include the name 
and title of the verifying official.  The 
Board specifically requests a statement 
of all efforts taken to support the 
claim, as well as clarification as to the 
likely location of these service medical 
records if not immediately available.  In 
doing so, the VBA AMC should request the 
NPRC to clarify any additional necessary 
development in this regard.  Copies of 
the VBA AMC's written request, and NPRC's 
response, must be maintained in the 
claims file.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).  

6.  Upon completion of the above, the 
veteran should be scheduled for a VA 
special dermatological examination by a 
dermatologist who has not previously 
examined him including on a fee basis if 
necessary.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the VA examiner address 
the following medical issues:

Is it at least as likely as not that any 
skin disorder, to include a history of 
basal cell carcinoma found on examination 
or noted in the post-service clinical 
history, is related to service on any 
basis, or if preexisting service, was 
aggravated thereby?

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report and 
required medical nexus opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a skin disorder, 
to include basal cell carcinoma.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection, and may 
result in a denial).  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



